TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 2, 2016



                                      NO. 03-16-00203-CV


                                  Violanda Soledad, Appellant

                                                 v.

                 Texas Farm Bureau Mutual Insurance Company, Appellee




       APPEAL FROM THE COUNTY COURT AT LAW OF BURNET COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order granting summary judgment signed by the trial court on

November 19, 2015. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the order. Therefore, the Court affirms the trial court’s

order. Appellant shall pay all costs relating to this appeal, both in this Court and the court below.